 


113 HR 698 RH: HIV Organ Policy Equity Act
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 129
113th CONGRESS 1st Session 
H. R. 698
[Report No. 113–181, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2013 
Mrs. Capps introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

July 30, 2013
Additional sponsors: Mr. Harris, Mr. Cummings, Mr. Grijalva, Ms. Lee of California, Mr. Burgess, Ms. Wilson of Florida, Ms. Moore, Mr. Payne, Mr. Clay, Mr. Rangel, Mr. Schiff, Mr. Griffin of Arkansas, Mr. Braley of Iowa, Mr. Huffman, Mr. Loebsack, Mr. Polis, Mr. Wittman, Ms. Norton, Mr. Radel, Mr. Costa, Mr. Michaud, Mr. Ruiz, Mr. Cicilline, Ms. Schakowsky, Mrs. Carolyn B. Maloney of New York, Mr. Rush, Mrs. Miller of Michigan, Mr. Takano, Ms. Pingree of Maine, Mr. Petri, Mr. Brady of Pennsylvania, Ms. Shea-Porter, Ms. Speier, Mr. Hastings of Florida, Mr. McDermott, Mr. Sean Patrick Maloney of New York, Mr. Cartwright, Ms. Jackson Lee, Mr. Young of Florida, Ms. Titus, Mr. Carson of Indiana, Mr. McKinley, Mr. Benishek, Mr. Levin, Ms. Ros-Lehtinen, Mr. Cohen, Mr. Pocan, Mrs. Christensen, Ms. Schwartz, Mr. Himes, Ms. Chu, Mr. Harper, and Mr. Lipinski


July 30, 2013
Reported from the Committee on Energy and Commerce


July 30, 2013
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Public Health Service Act to establish safeguards and standards of quality for research and transplantation of organs infected with human immunodeficiency virus (HIV). 
 
 
1.Short titleThis Act may be cited as the HIV Organ Policy Equity Act. 
2.Amendments to the Public Health Service Act 
(a)Standards of quality for the acquisition and transportation of donated organs 
(1)Organ Procurement and Transplantation NetworkSection 372(b) of the Public Health Service Act (42 U.S.C. 274(b)) is amended— 
(A)in paragraph (2)(E), by striking , including standards for preventing the acquisition of organs that are infected with the etiologic agent for acquired immune deficiency syndrome; and 
(B)by adding at the end the following: 
 
(3)ClarificationIn adopting and using standards of quality under paragraph (2)(E), the Organ Procurement and Transplantation Network may adopt and use such standards with respect to organs infected with human immunodeficiency virus (HIV), provided that any such standards ensure that organs infected with human immunodeficiency virus may be transplanted only into individuals who are infected with such virus before receiving such organ. . 
(2)Conforming amendmentSection 371(b)(3)(C) of the Public Health Service Act (42 U.S.C. 273(b)(3)(C); relating to organ procurement organizations) is amended by striking including arranging for testing with respect to preventing the acquisition of organs that are infected with the etiologic agent for acquired immune deficiency syndrome and inserting including arranging for testing with respect to identifying organs that are infected with human immunodeficiency virus (HIV). 
(b)Publication of research guidelinesPart H of title III of the Public Health Service Act (42 U.S.C. 273 et seq.) is amended by inserting after section 377D the following: 
 
377E.Guidelines, standards, and regulations with respect to organs infected with HIV 
(a)In generalNot later than 1 year after the date of the enactment of the HIV Organ Policy Equity Act, the Secretary shall develop and publish guidelines for the conduct of research relating to transplantation of organs from donors infected with human immunodeficiency virus (in this section referred to as HIV). 
(b)Corresponding changes to standards and regulations applicable to researchNot later than 1 year after the date of the enactment of the HIV Organ Policy Equity Act, to the extent determined by the Secretary to be necessary to allow the conduct of research in accordance with the guidelines developed under subsection (a)— 
(1)the Organ Procurement and Transplantation Network shall revise the standards of quality adopted under section 372(b)(2)(E); and 
(2)the Secretary shall revise section 121.6 of title 42, Code of Federal Regulations (or any successor regulations). 
(c)Revision of standards and regulations generallyNot later than 2 years after the date of the enactment of the HIV Organ Policy Equity Act, and annually thereafter, the Secretary, shall— 
(1)review the results of scientific research in conjunction with the Organ Procurement and Transplantation Network to determine whether the results warrant revision of the standards of quality adopted under section 372(b)(2)(E) with respect to donated organs infected with HIV and with respect to the safety of cross-strain transplantation; 
(2)if the Secretary determines under paragraph (1) that such results warrant revision of the standards of quality adopted under section 372(b)(2)(E) with respect to donated organs infected with HIV and with respect to cross-strain transplantation, direct the Organ Procurement and Transplantation Network to revise such standards, consistent with section 372 and in a way that ensures the changes will not reduce the safety of organ transplantation; and 
(3)in conjunction with any revision of such standards under paragraph (2), shall revise section 121.6 of title 42, Code of Federal Regulations (or any successor regulations) for consistency with such standards. . 
3.Conforming amendment to title 18 of the United States CodeSection 1122 of title 18, United States Code, is amended by adding at the end the following: 
 
(d)ExceptionAn organ donation does not violate this section if the donation is in accordance with all applicable guidelines and regulations of the Secretary made under section 377E of the Public Health Service Act. . 
 

July 30, 2013
Reported from the Committee on Energy and Commerce
July 30, 2013
The Committee on the Judiciary discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
